Appeals from an order of the Supreme Court, Ontario County (William F. Kocher, A.J.), entered December 7, 2010. The order denied the motions of defendants for summary judgment.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for plaintiffs and defendants Stivers Seneca Marine, Inc. and Robert Stivers on October 11, 2011, and upon reading the stipulation of discontinuance signed by the attorneys for plaintiffs and defendant Robert J. Blood on October 4, 2011 and filed in the Ontario County Clerk’s Office on February 24, 2012,
It is hereby ordered that said appeals are dismissed without costs upon stipulation.
All concur except Gorski, J., who is not participating. Present — Scudder, P.J., Smith, Sconiers, Gorski and Martoche, JJ.